         Case 5:20-cv-00248-SLP Document 16 Filed 08/25/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


JOSEPH MALDONADO-PASSAGE,              )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )                   Case No. CIV-20-248-SLP
                                       )
U.S. FEDERAL WILDLIFE SERVICE, et al., )
                                       )
      Defendants.                      )

        PLAINTIFF JOSEPH MALDONADO-PASSAGE’S NOTICE OF
      VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO
      RULE 41(A)(1) OF THE FEDERAL RULES OF CIVIL PROCEDURE

       COMES NOW the Plaintiff, Joseph Maldonado-Passage, by and through his

attorney, Jarrod H. Stevenson, and, pursuant to Rule 41(a)(1) of the Federal Rules of Civil

Procedure, hereby voluntarily dismisses all claims asserted in this action,1 without

prejudice to Plaintiff’s right to assert any or all of the claims in a future action.

       In accordance with Fed. R. Civ. P. 41(a), dismissal is effective automatically upon

filing of this notice, without the necessity of any further action of the Plaintiff or the Court.

See, e.g., Janssen v. Harris, 321 F.3d 998, 1000 (10th Cir. 2003) (stating that “[o]nce the

notice of dismissal has been filed, the district court loses jurisdiction over the dismissed

claims and may not address the merits of such claims or issue further orders pertaining to

them”). Nevertheless, in the interest of clarity, Plaintiff is contemporaneously filing a



1
  As Magistrate Judge Mitchell correctly ascertained, the claims asserted in this action do
not include any claim under 28 U.S.C. § 2255, and this action does not implicate Plaintiff’s
right to make such a motion after his appeal is completed.
                                          Page 1 of 3
         Case 5:20-cv-00248-SLP Document 16 Filed 08/25/20 Page 2 of 3




response to Magistrate Judge Mitchell’s Report and Recommendation [Dkt. 7], which

addresses the impact (or lack thereof) of the Report and Recommendation, the Prison

Litigation Reform Act, and the Anti-Terrorism and Effective Death Penalty Act on

Plaintiff’s ability to assert any claims in the future.

                                             Respectfully submitted,


                                             ____________________________________
                                             JARROD H. STEVENSON, OBA #20346
                                             Stevenson Law Firm, P.L.L.C.
                                             903 N.W. 13th Street
                                             Oklahoma City, Oklahoma 73106
                                             Telephone: (405) 236-5100
                                             Facsimile: (405) 234-5528
                                             Email: jarrod@jhstevensonlaw.com
                                             Attorney for Plaintiff




                                          Page 2 of 3
         Case 5:20-cv-00248-SLP Document 16 Filed 08/25/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

       No defendants have appeared, and process has not yet been issued in this action. As

such, the undersigned does not believe service is required. Nevertheless, the undersigned

will send a courtesy copy by mail to the United States Attorney for the Western District of

Oklahoma.

                                                 _______________________________
                                                 JARROD H. STEVENSON




                                       Page 3 of 3
